                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION

 UPPER MISSOURI WATERKEEPER,

 Plaintiff,                                         CV-20-27-GF-BMM

 v.
                                                    ORDER
 UNITED STATES
 ENVIRONMENTAL PROTECTION
 AGENCY and ANDREW WHEELER,
 Administrator, United States
 Environmental Protection Agency,

 Defendants.

       Plaintiff has moved for an order allowing Ashley N. Bennett, Esq. and

Janette K. Brimmer, Esq. to appear pro hac vice in this case with Jenny K. Harbine,

Esq., designated as local counsel. The applications of Ms. Bennett and Ms.

Brimmer appear to be in compliance with L.R. 83.1(d).

       IT IS ORDERED:

       Plaintiff’s motions to allow Ms. Bennett and Ms. Brimmer to appear on its

behalf (Docs. 4 and 5) are GRANTED, subject to the following conditions:
      1.       Local counsel shall exercise the responsibilities required by L.R.

83.1(d)(5) and must be designated as lead counsel or as co-lead counsel;

      2.       Only one attorney appearing pro hac vice may act as co-lead counsel;

      3.       Ms. Bennett and Ms. Brimmer must each do their own work. Each

must do their own writing, sign their own pleadings, motions, briefs, and, if

designated co-lead counsel, must appear and participate personally in all

proceedings before the Court;

      4.       Local counsel shall also sign all such pleadings, motions and briefs

and other documents served or filed; and

      5.       Admission is personal to Ms. Bennett and Ms. Brimmer.

      IT IS FURTHER ORDERED:

      Each applicant shall file, within fifteen (15) days from the date of this Order,

an acknowledgment and acceptance of their admission under the terms set

forth above.

      DATED this 2nd day of April, 2020.




                                           -2-
